DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/832758 filed on 03/27/2020 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of gathering data and generating trajectories for a vehicle. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. a computer-implemented method, the method comprising: obtaining, by a computing system comprising one or more computing devices, a basis path indicative of an initial travel path for an autonomous vehicle from a first location to a second location; obtaining, by the computing system, vehicle configuration data indicative of one or more physical capabilities of the autonomous vehicle; determining, by the computing system, one or more 

The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of gathering data and generating trajectories for a vehicle. The obtaining and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “computing system” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing system to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  “computing system” described in paragraph [0058] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner recommends amending to include clear control as in claim 2 to overcome the 101.

Regarding claims 3-10, applicant recites processing certain data. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 11, applicant recites a computing system performing functionalities identical to those of the method of claim 1. The integration of a computing system in claim 11 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 12-16, applicant recites processing certain data. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 17, applicant recites a vehicle performing functionalities identical to those of the method of claim 1. The integration of a vehicle in claim 17 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheckells et al. [US 2019/0361450 A1], hereinafter referred to as Sheckells.
 	As to Claim 1, 11 and 17, Sheckells discloses a computer-implemented method, the method comprising: obtaining, by a computing system comprising one or more computing devices, a basis path indicative of an initial travel path for an autonomous vehicle from a first location to a second location ([see at least Fig. 1, Fig.2, 0020, 0023 and 0049]); obtaining, by the computing system, vehicle configuration data indicative of one or more physical capabilities of the autonomous vehicle ([see at least 0072, 0083 and 0114]); determining, by the computing system, one or more secondary travel paths for the autonomous vehicle from the first location to the second location based, at least in part, on the basis path and the vehicle configuration data ([see at least Fig. 4, 0089 and 0091]); generating, by the computing system, a spatial envelope based on the one or more secondary travel paths, wherein the spatial envelope is indicative of a plurality of lateral offsets from the basis path ([see at least Fig. 1, 0023, 0031, 0071 and 0121]); and generating, by the computing system, a plurality of trajectories for the autonomous vehicle to travel from the first location to the second location based, at least in part, on the spatial envelope, wherein each of the plurality of trajectories comprise one or more lateral offsets identified by the spatial envelope ([see at least Fig. 1, 0023, 0044,  0070, 0096 and 0121]).  

Claim 2, Sheckells discloses a method, further comprising: controlling, by the computing system, a motion of the autonomous vehicle based, at least in part, on at least one of the plurality of trajectories ([see at least Abstract, Fig. 1, 0023, 0033,  0039 and 0072]).  

As to Claim 3, Sheckells discloses a method, wherein the initial travel path for the autonomous vehicle comprises a plurality of spatial coordinates corresponding to one or more times ([see at least Fig. 1, 0023, 0031, 0071 and 0121]).

As to Claim 4, Sheckells discloses a method, wherein each lateral offset of the plurality of lateral offsets comprises a distance and direction from at least one of the plurality of spatial coordinates of the initial travel path at one or more times corresponding to the at least one of the plurality of spatial coordinates ([see at least 0012, 0018, 0043 and 0070]).

As to Claim 5, Sheckells discloses a method, wherein the initial travel path for the autonomous vehicle is associated with a curvature based, at least in part, on the plurality of spatial coordinates ([see at least 0012, 0023, 0043, 0065 and 0070]).

As to Claim 6, Sheckells discloses a method, wherein the one or more secondary travel paths for the autonomous vehicle comprise: at least one minimum travel path indicative of a travel path for the autonomous vehicle associated with a minimum curvature, wherein the minimum curvature is indicative of a minimum viable driving angle for the autonomous vehicle based on the basis path and the vehicle configuration data, and at least one maximum travel ([see at least Fig. 4, 0023, 0031, 0062, 0071, 0089 and 0127]).

As to Claim 7, Sheckells discloses a method. wherein the plurality of lateral offsets identified by the spatial envelope are indicative of a plurality of spatial coordinates between the at least one minimum travel path and the at least one maximum travel path ([see at least Fig. 4, 0023, 0031, 0071, 0089 and 0127]).

As to Claim 8, Sheckells discloses a method, wherein each of the plurality of trajectories are associated with a curvature between the minimum viable curvature and the maximum viable curvature ([see at least Fig. 4, 0023, 0031, 0071, 0089 and 0127]).

As to Claim 9, Sheckells discloses a method, wherein generating the plurality of trajectories for the autonomous vehicle to travel from the first location to the second location based, at least in part, on the spatial envelope, comprises: determining, by the computing system, a plurality of valid lateral offsets based, at least in part, on the spatial envelope: and generating, by the computing system, the plurality of trajectories from the plurality of valid lateral offsets ([see at least Fig. 4, 0023, 0031, 0071, 0089 and 0127]).

Claim 10, Sheckells discloses a method, wherein each valid lateral offset of the plurality of valid lateral offsets are indicative of one or more spatial coordinates at a corresponding time ([see at least Fig. 4, 0023, 0031, 0071, 0089 and 0127]).

As to Claim 12, Sheckells discloses a method, wherein generating the plurality of trajectories for the autonomous vehicle to travel from the first location to the second location based, at least in part, on the one or more secondary travel paths comprises: identifying one or more trajectories associated with a curvature less than or equal to the maximum viable curvature and greater than or equal to the minimum viable curvature ([see at least Fig. 4, 0023, 0031, 0071, 0089 and 0127]).

As to Claim 13, Sheckells discloses a method, wherein the one or more physical capabilities of the autonomous vehicle comprise at least one of a maximum twist steering angle, maximum steering angle velocity, or a maximum angular velocity ([see at least 0047, 0070, 0075 and 0085]).

As to Claim 14, Sheckells discloses a method, wherein the maximum viable driving angle is based, at least in part, on at least one of the maximum twist steering angle, the maximum steering angle velocity, or the maximum angular velocity of the autonomous vehicle([see at least 0047, 0070, 0075 and 0085]).


Claim 15, Sheckells discloses a method, wherein the physical capabilities of the autonomous vehicle are predetermined based, at least in part, on safety standards and one or more physical components of the autonomous vehicle ([see at least 0072, 0075 and 0085]).


As to Claim 16, Sheckells discloses a method, wherein the one or more physical capabilities of the autonomous vehicle are determined based, at least in part, on operational capabilities of the autonomous vehicle ([see at least 0072, 0075 and 0085]).

As to Claim 19, Sheckells discloses a method, further comprising a vehicle control system, wherein the operations further comprising: determining one or more control inputs to implement the motion plan; and providing the one or more control inputs to the vehicle control system to utilize in controlling the motion of the autonomous vehicle ([see at least 0072, 0075 and 0085]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668